


110 HR 7050 IH: Energy Conservation Corps Act of

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7050
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Inslee (for
			 himself, Mr. Sarbanes,
			 Mr. Hinchey,
			 Ms. Bordallo,
			 Ms. Matsui,
			 Ms. McCollum of Minnesota,
			 Ms. Sutton, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To create a 21st Century Civilian Energy Conservation
		  Corps focused on promoting and improving the energy conservation and efficiency
		  of residential and public buildings and spaces, creating economic opportunity
		  for disconnected youth, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Conservation Corps Act of
			 2008.
		2.Energy Conservation
			 Corps
			(a)FindingsThe Congress finds the following:
				(1)The Civilian Conservation Corps (CCC)
			 established in 1933 was one of the singularly successful Federal programs in
			 American history.
				(2)The CCC provided
			 work and vocational training for 3,500,000 unemployed young Americans through
			 projects designed to develop and conserve the country’s natural resources and
			 build and maintain its infrastructure.
				(3)Projects included
			 environmental clean up, wild fire prevention, erosion control, vegetation
			 mapping, invasive species removal, reforestation, recreational facility
			 construction, trail building, swamp drainage, flood relief, and disaster
			 response.
				(4)This extensive
			 development and improvement of public lands by the CCC was in large part
			 responsible for the modern national and State park systems.
				(5)Today, an
			 estimated 3,800,000 18–24 year olds, roughly 15 percent of all young adults,
			 are neither employed nor in school. Since 2000 alone, the ranks of these
			 nonengaged young adults have grown by 700,000, a 19 percent increase.
				(6)High school
			 dropouts are at high risk of incarceration. Approximately 16 percent of all
			 young men, ages 18–24, without a high school degree or GED are either
			 incarcerated or on parole at any point in time. According to a 2002 Report from
			 the Bureau of Justice Statistics, 2,000,000 people are incarcerated at an
			 average annual cost of $20,000 per inmate—for a total cost of $40,000,000,000
			 per year.
				(7)In testimony
			 before the House Education and the Workforce Committee in 2005, Secretary of
			 Education Margaret Spellings said that dropouts cost our Nation more
			 than $260 billion in lost wages, lost taxes, and lost
			 productivity over their lifetimes.
				(8)Energy
			 inefficiencies account for at least 50 percent of all United States energy use.
				(9)According to the
			 World Watch Institute, United States electricity use could be reduced by 70
			 percent through efficiency gains alone.
				(10)Estimates
			 indicate that while the average United States household’s energy costs are
			 equal to 7 percent of household income, low-income households spend 17 percent
			 of their household earnings on energy.
				(11)In a manner
			 similar to the CCC of the 1930s, disconnected young people can be mobilized to
			 retrofit, weatherize, and otherwise improve the energy efficiency of
			 residential and public facilities that account for more than 40 percent of
			 carbon emissions.
				(12)The
			 rehabilitation, renovation, and retrofitting of these facilities by
			 disconnected youth engaged in public service benefit the disconnected youth,
			 the facility resident and owners, the communities in which they are located, as
			 well as the environment as shared by all.
				(13)Service and
			 conservation corps, by providing educational and training opportunities to
			 disconnected youth through national and community service projects, have an
			 established record of administering such projects.
				(b)PurposeIt
			 is the purpose of this section—
				(1)to
			 create an Energy Conservation Corps that will provide educational and economic
			 opportunities to disadvantaged and disconnected youth by engaging them in
			 team-based service projects designed to promote and improve the energy
			 conservation and efficiency of residential and public buildings and spaces;
			 and
				(2)through the Energy
			 Conservation Corps, to stimulate interest among young people in stewardship of
			 the environment and natural resources and lifelong service to their communities
			 and the United States.
				(c)Establishment of
			 the energy conservation corps
				(1)In
			 generalThe Energy
			 Conservation Corps is hereby established in the Department of Energy.
				(2)Age and
			 backgroundThe Energy
			 Conservation Corps shall consist of individuals between the ages of 16 and 25,
			 inclusive, at least 50 percent of whom come from disadvantaged or disconnected
			 backgrounds.
				(3)Civil
			 serviceIndividuals may be
			 enrolled in the Energy Conservation Corps without regard to the civil service
			 and classification laws, rules, or regulations of the United States.
				(4)DurationIndividuals may be enrolled in the Energy
			 Conservation Corps for up to 24 months.
				(5)OpportunitiesEnergy Conservation Corps will provide such
			 individuals with opportunities to further their education, through programs
			 designed to help them obtain a high school diploma, GED, job training,
			 professional certificate, or access to post-secondary education.
				(6)ProjectsEnergy Conservation Corps will engage such
			 individuals in service projects, primarily team-based, designed to increase
			 energy efficiency and improve natural resources use.
				(d)Eligible
			 applicants
				(1)Supporting
			 organizationsThe Secretary shall accept applications from
			 qualified service and conservation corps, and nonprofit organizations, units of
			 State, county, and local government, and institutions of higher education for
			 the purpose of establishing, operating, and supporting Corps.
				(2)QualificationsApplicants
			 shall demonstrate an ability to—
					(A)provide
			 Corpsmembers with access to programs to obtain a high school diploma or GED;
			 and
					(B)create pathways
			 for Corpsmembers to postsecondary education or a credential or further job
			 training and ultimately, employment.
					(3)Cost per
			 memberUpon receipt of such information as the Secretary may
			 reasonably require, the Secretary may set a cost per member that takes into
			 account the educational, social, and family services disconnected young people
			 who are out of school, out of work, exiting foster care, or have had contact
			 with the justice system may require.
				(4)FlexibilityThe
			 Secretary shall provide flexibility in recruitment and retention outcomes to
			 grantees, depending on Corpsmember demographics, in light of the fact that
			 disconnected young people are often more difficult to recruit and
			 retain.
				(5)Alternative
			 success measurementThe Secretary shall allow for alternative
			 measurements of success such as the use of growth models.
				(6)Training and
			 technical assistanceThe Secretary shall ensure that the Energy
			 Conservation Corps has adequate access to relevant training and technical
			 assistance services to be provided by at least one national nonprofit
			 organization with a demonstrated record of experience in promoting and
			 disseminating effective practices among service and conservation corps.
				(e)Eligible
			 corpsmembers
				(1)AgeYouth
			 enrolled in the Energy Conservation Corps shall be between the ages of 16 and
			 25.
				(2)AssurancesSuch
			 youth shall be able to provide assurances that they did not withdraw from
			 school for the purpose of participating in the program.
				(3)PreferencePreference
			 in recruitment shall be given to disadvantaged or disconnected young
			 people.
				(f)Eligible
			 projectsThe Secretary shall
			 accept applications for service projects related to energy and resource
			 conservation and rural development including, but not limited to—
				(1)building,
			 retrofitting, and weatherizing residential and public facilities to meet
			 appropriate standards;
				(2)conducting energy
			 assessments and providing and implementing solutions for low-income homeowners
			 and communities;
				(3)providing
			 education, training, and support regarding energy efficiency, resource
			 conservation, and reuse to low-income homeowners and communities;
				(4)installing or
			 constructing renewable energy improvements (such as wind, wave, solar, biomass,
			 and geothermal energy sources); and
				(5)building and
			 maintaining alternative transportation routes.
				(g)Preference for
			 certain projectsIn selecting
			 appropriate service projects to be carried out under this section, the
			 Secretary shall give a preference to those projects that—
				(1)provide
			 development, training, and practical work experience for young individuals in
			 important career fields relating to energy efficiency, and act as preparation
			 for additional education or permanent employment for young adults and which
			 will provide long-term benefits to the public;
				(2)instill in the
			 participant a work ethic and a sense of public service;
				(3)will be labor
			 intensive;
				(4)can be planned and
			 initiated promptly; and
				(5)will provide
			 academic, experiential, or community education opportunities.
				(h)ConsistencyEach appropriate service project carried
			 out under this section shall be consistent with the provisions of law and
			 policies relating to the management and administration of such projects,
			 facilities, or resources, with all other applicable provisions of law, and with
			 all management, operational, and other plans and documents which govern the
			 administration of such projects, facilities, or resources.
			(i)NondisplacementThe
			 nondisplacement requirements of the National and Community Service Act of 1990
			 shall be applicable to all activities carried out under this section by a
			 qualified corps.
			(j)DonationsThe
			 Secretary is authorized to accept donations of funds, services, facilities,
			 materials, or equipment for the purposes of operating the Energy Conservation
			 Corps and carrying out appropriate service projects by the Corps.
			(k)DefinitionsFor
			 purposes of this section:
				(1)Disadvantaged
			 youthThe term
			 disadvantaged youth means individuals between the ages of 16 and
			 25, inclusive, who, because of certain characteristics, circumstances,
			 experiences, or insufficiencies, encounter financial, legal, social,
			 educational, emotional or health problems and may have significant difficulties
			 growing into adults who are responsible citizens, productive workers, involved
			 members of communities.
				(2)Disconnected
			 youthThe term disconnected youth means
			 individuals between the ages of 16 and 25, inclusive, who are out of school,
			 out of work, exiting foster care, or formerly court-involved or
			 incarcerated.
				(3)Qualified
			 service and conservation corpsThe term qualified service
			 and conservation corps means any program established by a State or
			 local government or by a nonprofit organization that—
					(A)is capable of
			 offering meaningful, full-time, productive work for individuals between the
			 ages of 16 and 25, inclusive, in an infrastructure, housing, or transportation
			 setting;
					(B)gives participants
			 a mix of work experience, basic and life skills, education, training, and
			 support services; and
					(C)provides
			 participants with the opportunity to develop citizenship values and skills
			 through service to their communities and the United States.
					(4)SecretaryThe
			 term Secretary means to the Secretary of Energy.
				(l)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $100,000,000 for each of fiscal years 2009 through 2013 for carrying
			 out this section.
			
